MEMORANDUM **
Moufak Al Hwara, a native and citizen of Syria, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an immigration judge’s denial of his application for asylum and withholding of deportation. Because the transitional rules apply, this court has jurisdiction under 8 U.S.C. § 1105a(a). See Socop-Gonzalez v. INS, 272 F.3d 1176, 1183 (9th Cir.2001) (en banc). We deny the petition.
We review the BIA’s factual determinations under the substantial evidence standard. Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995). We must uphold the BIA’s decision unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).
The record does not compel the conclusion that the ill treatment A1 Hwara suffered rose to the level of persecution. See Singh v. INS, 134 F.3d 962, 967-69 (9th Cir.1998). The record also does not compel the conclusion that Al Hwara’s fear of persecution on account of his religion is objectively reasonable. See Kazlauskas v. INS, 46 F.3d 902, 905 (9th Cir.1995). Therefore, substantial evidence supports the BIA’s conclusion that Al Hwara did not qualify for asylum.
It follows that Al Hwara did not satisfy the more stringent standard for withholding of deportation. See Fisher v. INS, 79 F.3d 955, 965 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.